** Summary ** TERM OF FIRST APPOINTEES TO COMMUNITY JUNIOR COLLEGE BOARD A member of an initial community junior college board of trustees will serve a term of at least three hundred and sixty-five days from the effective date of his appointment. The term "expires during the year" as used in 70 O.S. 4404 [70-4404] (1971), means the calendar year ending on December 31. A newly elected member of the board of trustees would assume office upon the expiration of his predecessor's term.  The Attorney General has considered your opinion request wherein you ask the following questions: "1. If the Governor's appointments of the first four members of the initial board of trustees of a community junior college are made only two months before the fourth Tuesday in March, should there be an election on that day for the election of a member to succeed the person appointed for the one-year term? "2. Does the term 'expires during the year' as used in Section 4404 mean the fiscal year ending on June 30? Or, does it mean the calendar year ending on December 31? Or, does it mean the anniversary year of the appointment, ending 365 days after it was made? "3. When should the new member of the board of trustees elected on the fourth Tuesday in March take office?" Title 70 O.S. 4403 [70-4403] (1971) provides in part as follows: ". . . Thereupon the Governor shall appoint four members of the governing board of the junior college hereinafter provided for by and with the advice and consent of the State Senate, such appointments to be to position number 1, position number 2, position number 3, and position number 4, respectively, which four members so appointed by the Governor shall appoint three other members of the governing board, to position number 5, position number 6, and position number 7, respectively. . . ." Title 70 O.S. 4404 [70-4404] (1971) provides in part as follows: ". . . (b) An election shall be held in such community each year, on the fourth Tuesday in March, to select a successor of a member of the governing board whose term expires during the year. . . ." Section 4404 further specifies that each position's term expire at least one year from the effective date of the first appointment thereto. Therefore, it is clear that once a board member has been appointed by the Governor, he will serve at least a period of three hundred and sixty-five days from the effective day of the appointment. Accordingly, the man who is appointed two months before the fourth Tuesday in March of 1972 will in fact serve until two months before the fourth Tuesday in March of 1973.  Unless a contrary intent is specifically shown, a "year" means a calendar year. Wehran v. Helis, La. App.,152 So.2d 220. Further, the "year" in law is three hundred and sixty-five calendar days, Ex parte Johnson, 53 Ariz. 161,87 P.2d 107. Accordingly, the successor of the governing board member would be elected on the fourth Tuesday in March in the calendar year of which the predecessor's term expires. In the example above then, the successor would have been elected in March of 1973, his predecessor having to serve an additional two months.  It would follow, that the newly elected member of the Board of Trustees who is elected on the fourth Tuesday in March would take office upon the expiration of his predecessor's term. Therefore, it is the opinion of the Attorney General that your questions be answered as follows: 1. A member of an initial community junior college board of trustees will serve a term of at least three hundred and sixty-five days from the effective date of his appointment; 2. The term "expires during the year" as used in 70 O.S. 4404 [70-4404](b) (1971), means the calendar year ending on December 31; 3. A newly elected member of the board of trustees would assume office upon the expiration of his predecessor's term.  (Larry L. French)